___________

                                    No. 96-3175
                                    ___________


Joseph C. Keller,                       *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Eastern District of Missouri.
William Clinton, President of           *
the United States,                      *         [UNPUBLISHED]
                                        *
              Appellee.                 *

                                    __________

                      Submitted:    February 3, 1997

                           Filed:   February 10, 1997
                                    __________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

                                    ___________


PER CURIAM.


     Joseph C. Keller appeals the district court's1 Federal Rule of Civil
Procedure 12(b)(1) dismissal of his action for lack of subject matter
jurisdiction.      Having carefully reviewed the record and the parties'
submissions, we conclude that the district court's judgment was clearly
correct and that an extended discussion is not warranted.         Accordingly, we
affirm.   See 8th Cir. R. 47B.




     1
     The Honorable Carol E. Jackson, United States District Judge
for the Eastern District of Missouri.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-